Plaintiffs and appellees have asked for a rehearing and defendant and appellant for a correction of our decree.
We see no reason to grant either request. The application for rehearing presents nothing new and that for the amendment of the decree is unnecessary since it seeks to accomplish a result which naturally results from the interpretation of our decree as presently written. In other words, we are asked to so amend our decree as to specifically declare the ownership of two deposits in the Registry of the Civil District Court of $493.21 each — one made on June 7, 1938, and the other on May 16, 1939, the latter five days after the argument of the case in this court, both deposits having been made pursuant to an agreement between the parties dated June 1, 1938, based upon the outcome of this litigation.
We have decided the issues raised by the pleadings and the necessary implications resulting from our decree should determine the ownership of the funds in the Registry of the Civil District Court according to the agreement relative to the outcome of the litigation. In any event we cannot consider any matter not comprehended by the pleadings.
For the foregoing reasons, both applications are refused.
Rehearing refused.